Citation Nr: 0427163	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  Competent evidence of a nexus between bilateral hearing 
loss and service is not of record.

2.  Bilateral hearing loss was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2001 letter, under a heading entitled "Requirements to 
Establish Entitlement," the RO stated that in order to 
establish a condition as being service connected, there must 
be evidence establishing that a disability was incurred in 
service and that it left permanent residuals.  In the October 
2002 statement of the case, the RO provided the veteran with 
the text of 38 C.F.R. § 3.303, pertaining to the principles 
related to service connection, and with the text of 38 C.F.R. 
§ 3.385, pertaining to disability due to impaired hearing.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2001 letter, the RO indicated that it had 
requested the veteran's service medical records.  It 
requested that the veteran provide the RO with copies of 
treatment records showing that he had received medical care 
for the claimed disability, from the date of discharge until 
the present.  The RO stated that it would request records 
from private sources, provided that the veteran give the 
appropriate authorization.  The RO stressed that the 
submission of private records was ultimately the veteran's 
responsibility.  The RO stated that if the veteran had 
received treatment at a VA medical facility, the RO would 
request those records.  The RO stated that it had already 
requested medical records from the VA medical center in Fort 
Harrison.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, and the private treatment records from Western 
Montana Medical Clinic.  The veteran indicated that he had an 
examination for the California Department of Corrections in 
1962 and for the Ventura County Sheriff's Department in April 
1963.  The California Department of Corrections replied that 
pre-employment medical files are destroyed after 35 years.  
The Ventura County Sheriff's Department replied that it did 
not have records back to 1963.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss disability.

Initially, the Board notes that the veteran does not allege 
that his hearing loss began in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Court has established that a veteran may have normal 
hearing, hearing loss, or hearing loss disability.  Hearing 
loss disability is met when testing meets the requirements 
established by 38 C.F.R. § 3.385.  Normal hearing exists when 
the thresholds are between zero and 20 decibels.  A hearing 
loss (but not necessarily a disability) exists when the 
threshold is 25 decibels.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A June 2001 VA outpatient treatment report indicated that the 
veteran had hearing acuity within normal limits in the left 
ear, and a mild to severe sensorineural hearing loss in the 
right ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
30
45
55
LEFT
-
10
20
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
These findings show a hearing loss disability in the right 
ear but not the left ear under the applicable regulation.  
38 C.F.R. § 3.385.  Thus service connection for the left ear 
is not warranted since there is no current disability within 
the meaning of 38 C.F.R. § 3.385.  Further, service 
connection for the right ear is not warranted, as there is no 
competent evidence of record of a nexus between the current 
hearing loss disability in the right ear and service.  The VA 
examiner in the June 2001 examination report stated that the 
preponderance of the evidence in the veteran's medical 
records would suggest that his present hearing loss was not 
likely to have had its origins in service.  He noted that the 
veteran's hearing was normal at entry into service, and at 
least until 1984.  

In the veteran's November 1955 enlistment examination report, 
clinical evaluation of the ears was normal and hearing was 
15/15 in each ear.  In an October 1959 discharge examination 
report, clinical evaluation of the ears was normal and 
hearing was 15/15 in each ear.  

In a March 1979 annual physical examination, clinical 
evaluation of the ears was normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
15
LEFT
0
0
5
15
10

In a March 1979 report of medical history, the veteran 
checked a box indicating that he did not have nor ever had 
ear trouble.

In a June 1980 annual physical examination, clinical 
evaluation of the ears was normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
5
0
0
15
20

In a June 1980 report of medical history, the veteran checked 
a box indicating that he did not have nor ever had ear 
trouble.

In a September 1981 annual physical examination, clinical 
evaluation of the ears was normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
20
LEFT
0
0
15
20
20

In a September 1981 report of medical history, the veteran 
checked a box indicating that he did not have nor ever had 
ear trouble.

In an annual physical examination report in September 1982, 
clinical evaluation of the ears was normal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
20
20
25
LEFT
-
5
5
25
30

In a September 1982 report of medical history, the veteran 
checked a box indicating that he did not have nor ever had 
ear trouble.

In a September 1984 annual physical examination, clinical 
evaluation of the ears was normal.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
30
LEFT
5
0
10
25
25

In a September 1984 report of medical history, the veteran 
checked a box indicating that he did not have nor ever had 
ear trouble.

In October 1983, September 1985, September 1986, October 
1988, and May 1989 examination reports, clinical evaluation 
of the ears was normal.  In the September 1985 and May 1989 
examination reports, hearing was 15/15 in each ear.  In 
October 1983, September 1985, September 1986, October 1988, 
May 1989 reports of medical history, the veteran checked a 
box indicating that he did not have nor ever had ear trouble.

The veteran's active duty records are negative for complaint, 
findings, or manifestations of hearing loss or hearing loss 
disability.  Similarly, initial post service records do not 
establish the presence of hearing loss or hearing loss 
disability.  Specifically, testing disclosed acuity of 15/15 
in each ear and the 1979 testing disclosed pure tone 
thresholds better than 25 in all tested frequencies, which 
were normal.  

The veteran has asserted that his hearing loss disability in 
his right ear began in either 1956 or 1957 in service, and 
that he went to sick bay while aboard ship.  He stated that 
his right ear suffered a hearing loss due to a gunnery firing 
exercise at sea.  He stated that he was standing behind a 
twin gun turret when both guns fired, and that his right ear 
rang for days afterward, and his hearing had been impaired 
ever since.  He stated that the medical officer on board ship 
indicated that the veteran had suffered some nerve damage, 
but nothing could be done regarding treatment.  

Although the veteran's service medical records do not 
indicate any complaints of ear or hearing trouble, the Board 
does not doubt the veteran's assertion that he was exposed to 
a gun exercise while on board ship on active duty.  However, 
the veteran is not competent to state that his current 
hearing loss disability is due to this noise exposure in 
service.  Although the veteran is competent to report that he 
was exposed to noise during service, and that he suffered a 
loss of hearing during service, he is not competent to state 
whether his current hearing loss disability is due to 
service, which is a matter of medical etiology.  He does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  In regard to 
causation, he is a layman and he is not competent to 
establish that the remote onset of hearing loss disability is 
due to an in-service event.  Further, continuity of 
symptomatology is not supported by the evidence.  The March 
1979 hearing examination noted no hearing loss, and this was 
approximately 20 years after discharge from service.  His 
assertions of continuity are refuted by the contemporaneous 
records.  Equally important, the VA examiner concluded that 
it was unlikely that the remote bilateral hearing loss was 
due to service.  Thus, in the absence of competent evidence 
of a nexus between the veteran's current hearing loss 
disability and service, the criteria for service connection 
are not met.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

The Board notes that at the May 2004 hearing, the veteran 
asserted that the examiner in the June 2001 examination 
report mistakenly stated that the veteran was exposed to 
airplanes and pneumatic tools during service.  The Board 
notes that even though the examiner did make a note that the 
veteran reported significant noise exposure from pneumatic 
tools and aircraft, the examiner also correctly stated that 
the veteran presented with a history of hearing loss in the 
right ear due to artillery damage.  As the Board has conceded 
that the veteran had noise exposure during service, the Board 
finds this mistake harmless error.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



